 



EXHIBIT 10.4
PARK VIEW FEDERAL SAVINGS BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated February 2006

1



--------------------------------------------------------------------------------



 



PARK VIEW FEDERAL SAVINGS BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Article 1
Definitions

     
Section 1.1
  Administrator. The Administrator of the Plan shall be the Compensation
Committee.
 
   
Section 1.2
  Actuarial Equivalent. At any date, with respect to any Plan Benefit hereunder,
a payment or payments equal in the aggregate to the value at such date of such.
Plan Benefit determined actuarially on the basis of the current Pension Benefit
Guarantee Corporation (“PBGC”) interest rate and the mortality table currently
used by the PBGC at such date.
 
   
Section 1.3
  Bank. Park View Federal Savings Bank, a federally chartered savings
association, or any successor thereto as provided in Section 10.12 herein.
 
   
Section 1.4
  Board. The Board of Directors of Park View Federal Savings Bank.
 
   
Section 1.5
  Compensation Committee. The Compensation Committee of the Board of Directors
of Park View Federal Savings Bank.
 
   
Section 1.6
  Code. The Internal Revenue Code of 1986, as amended, or as it may be amended
from time to time.
 
   
Section 1.7
  Company. PVF Capital Corporation, an Ohio corporation, or any successor
thereto as provided in Section 10.12 herein, or any subsidiary thereof.
 
   
Section 1.8
  Effective Date. The effective date of the Plan shall be July 1, 1998,
 
   
Section 1.9
  Plan. The Park View Federal Savings Bank Supplemental Executive Retirement
Plan.
 
   
Section 1.10
  Plan Benefit. Retirement benefits payable under the Park View Federal Savings
Bank Supplemental Executive Retirement Plan.
 
   
Section 1.11
  Participant. An employee who is eligible to participate in the Park View
Federal Savings Bank Supplemental Executive Retirement Plan.
 
   
Section 1.12
  Retirement Date. The first day of any calendar month following the
Participant’s sixty fifth (65th) birthday on which the Participant elects to
retire, or such earlier date as the Board, by resolution, may agree to grant the
Participant early retirement.

2



--------------------------------------------------------------------------------



 



Article 2
Purpose of Plan

     
Section 2.1
  Purpose. The Plan is designed to provide retirement benefits payable out of
the general assets of the Bank as provided in Article 4.

Article 3
Eligibility

     
Section 3.1
  Eligibility. Eligibility to participate in the Plan is limited to Employees of
the Bank who are designated by the Compensation Committee of the Board of
Directors of the Bank.

Article 4
Benefits

     
Section 4.1
  Amount of Benefits. The annual amount of benefits payable to each Participant
under the Plan shall be equal to sixty percent (60%) of the Participant’s Final
Pay, reduced by the Actuarial Equivalent of the annual benefits payable to the
Participant under the Bank’s Qualified Retirement Plans consistent with the form
of benefits paid under Section 4.2. For purposes of this Section, the reduction
for benefits payable under Qualified Retirement Plans shall not include elective
deferrals made by the employee and earnings thereon. For purposes of this
Section, Final Pay shall be defined as the highest year’s combined salary and
target bonus (as defined in the Bank’s Management Incentive Compensation Plan
established July 1, 1997) during the last five years of the Participant’s
employment with the Bank. The determination of combined salary and target bonus
shall include any amounts electively deferred by the Participant to any of the
Bank’s qualified or nonqualified employee benefit plans.
 
   
Section 4.2
  Form of Benefit Payments. The benefits payable to or on behalf of a
Participant as determined under Section 4.1 shall be paid in the form of a lump
sum distribution, single life annuity or converted to the Actuarial Equivalent
joint and survivor annuity.
 
   
Section 4.3
  Time of Benefit Payments. Payment of benefits (annuity payments or the lump
sum equivalent of the annuity payments) due under the Plan to the Participant
shall commence on the Participant’s Normal Retirement Date or, such earlier date
as otherwise provided in this Agreement or as the Compensation Committee of the
Board may, by resolution, otherwise

3



--------------------------------------------------------------------------------



 



     
 
  determine. Subsequent annual payments of benefits shall be paid to the
Participant each year, thereafter, on the anniversary date of the initial
payment described in the previous sentence. Annuity payments shall continue for
the lifetime of the Participant, or for the joint lives of the Participant and
his or her spouse if actuarially converted pursuant to Section 4.2. In the event
the Participant dies prior to commencement of benefit payments, the benefits
payable shall be paid in a lump sum Actuarial Equivalent to the named
beneficiary under Article 7 herein within one year from the date of death of the
Participant.
 
   
Section 4.4
  Distribution Election. Each Participant shall elect on a Distribution Election
Form (in the form attached hereto) the distribution form for Benefit Amount
described in Section 4.1. If any Participant fails to make an election on a
Distribution Election Form with respect to the Plan the distribution form shall
be a single life annuity or converted to the Actuarial Equivalent joint and
survivor annuity. Payment of the Benefit within 30 days upon the occurrence of
normal retirement, disability, death, early retirement or change of control, as
described in Article 5 .

Article 5
Vesting

     
Section 5.1
  Pro Rata Vesting. Provided that the Participant has remained continuously in
the employ of the Bank (except for normal vacation time and such other leaves of
absence as may be approved by the Board), the Participant shall vest in the Plan
Benefits described in Article 4 of this Agreement each year, on a pro rata
basis, beginning with the one year anniversary date of the effective date that
the Participant becomes eligible to participate in the Plan and continuing with
each succeeding annual anniversary date thereafter until the Participant’s
attainment of age sixty-five (65). Upon the Participant’s attainment of age
sixty-five (65) and provided the Participant has remained continuously in the
employ of the Bank, the Participant shall be fully vested in the Plan Benefits
described in Article 4 of this Agreement.
 
   
Section 5.2
  Example. A Participant is age forty-five (45) at the effective date of this
Agreement. Assuming the Participant remains in the employ of the Bank for
another fifteen (15) years until he is age sixty (60), he will be entitled to an
annual benefit under Article 4 and Section 5.1 of this Agreement that is equal
to forty-five percent (45%) of the Participant’s highest combined salary and
target bonus during the last five years of his employment determined as follows:

4



--------------------------------------------------------------------------------



 



     
 
  15 years Credited service x 60% Final Pay = 45% Final Pay at
20 year vesting period age sixty-five (65)1
 
   
 
  1 If payments begin earlier than age sixty-five (65), the benefit will be
actuarially reduced. If requested by the Participant and approved by the
Compensation Committee, the actuarially reduced lump sum equivalent may be paid
in lieu of annual benefits.
 
   
 
  Years of credited service shall be equal to the number of years the
Participant remains in the employ of the Bank after becoming an eligible
Participant of the Plan as determined by the Board
 
   
 
  Vesting period shall be equal to the difference between sixty-five (65) and
the Participant’s age at the time he becomes a Participant in the Plan.
 
   
Section 5.3
  Death or Disability. In the event that the Participant dies or becomes
permanently and totally disabled while in the employ of the Bank and prior to
age sixty-five (65), the Participant shall become fully vested in the Plan
Benefits described in Article 4 of this Agreement.
 
   
 
  For purposes of this Agreement, disability shall mean a condition in which the
Participant is: (a) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than
twelve (12) months; or (b) by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than twelve (12) months, is receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering participants of Bank.
 
   
Section 5.4
  Early Retirement. In the event the Participant wishes to retire prior to age
sixty-five (65), the Compensation Committee of the Board may agree, by
resolution, to fully vest the Participant in the entire Plan Benefit described
in Article 4. The Compensation Committee of the Board may also agree, by
resolution, and with the approval of the Participant, to begin payment of the
Participant’s Plan Benefits prior to the Participant’s attainment of age
sixty-five (65), Benefits commencing earlier than the Participant’s age 65 will
be actuarially reduced for the Participant’s age at commencement.

5



--------------------------------------------------------------------------------



 



     
Section 5.5
  Change in Control.

  (a)   In the event of a change in control of the Company, the entire Plan
Benefit described in Article 4 shall become fully vested and be immediately
payable to the Participant in full.     (b)   For purposes of this Agreement, a
change in control shall mean:

  (i)   The acquisition by a person or persons acting in concert of the power to
vote twenty-five percent (25%) or more of a class of the Company’s voting
securities, or the acquisition by a person of the power to direct the Company’s
management or policies, if the Board of Directors or the Office of Thrift
Supervision (the “OTS”) or successor regulatory agency has made a determination
that such acquisition constitutes or will constitute an acquisition of control
of the Company for the purposes of the Savings and Loan Holding Company Act or
the Change in Bank Cant-Tot Act and the regulations thereunder (12 CFR Part 574
or any successor provision);     (ii)   during the period of two (2) consecutive
years during the term of this Agreement, individuals who at the beginning of
such period constitute the Board of Directors of the Company cease for any
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two thirds (2/3) of the
directors then in office who were directors in office at the beginning of the
period;     (iii)   the Company shall have merged into or consolidated with
another company, or merged another company into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving company
is represented by shares held by former shareholders of the Company prior to
such merger or consolidation; or     (iv)   The Company shall have sold (i)
substantially all of its assets; or, (ii) the Bank, to another person. The term
“person” refers to an individual, corporation, partnership, trust, association,
joint venture, pool, syndicate, sole proprietorship, unincorporated organization
or other entity.



6



--------------------------------------------------------------------------------



 



Article 6
Termination for Cause

     
Section 6.1
  In the event of the termination of the Participant for Cause, the Bank shall
have no further obligations under this Agreement other than payment to the
Participant at the Retirement Date of any vested portion of the Plan Benefit.
For purposes of this Agreement, Cause shall be defined as termination as a
result of the Participant’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
   
Sections 6.2
  If any events specified in Section 563.39(b) (2) through (5) of the OTS
Regulations (or any successor provision thereto) shall occur, the Participant’s
rights under this Agreement shall be determined in accordance with the
provisions of such Sections.

Article 7
Beneficiary Designation

     
Section 7.1
  Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as his Beneficiary or Beneficiaries (both
primary and contingent) to whom payment under this Plan shall be paid in the
event of death prior to complete distribution of the Participant’s Plan Benefits
under the Plan. Each Beneficiary Designation shall be in a written form
prescribed by the Administrator and will be effective only when filed with the
Administrator during the Participant’s lifetime.
 
   
Section 7.2
  Amendments. Any Beneficiary Designation may be changed by a Participant
without the consent of any designated Beneficiary by the filing of a new
Beneficiary Designation with the Administrator. The filing of a new Beneficiary
Designation form will cancel all Beneficiary Designations previously filed,
 
   
Section 7.3
  No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, or if the Beneficiary designated by a
deceased Participant predeceases the Participant, the Administrator shall direct
the Bank to distribute such Participant’s remaining benefits under the Plan as
follows:

7



--------------------------------------------------------------------------------



 



  a.   To the Participant’s surviving spouse, if any; or     b.   If the
Participant has no surviving spouse, then to the Participant’s children in equal
shares by right of representation; or     c.   If the Participant shall have no
surviving spouse or children, then to the Participant’s estate; or     d.   In
the absence of a will, in accordance with the intestate statute of the
Participant’s domicile.

     
Section 7.4
  Effect of Payment. Payment to the Beneficiary or as provided in Section 4.3
above shall completely discharge the Bank’s obligations under this Plan.
 
   
Section 7.5
  Death of Beneficiary. Following commencement of payment of benefits under the
Plan, if the Beneficiary designated by the deceased Participant dies before
receiving complete distribution of such benefits any remaining benefits shall be
paid:

  a.   As designated by the Beneficiary in a written form prescribed by the
Administrator which is effective only when fled with the Administrator during
the Beneficiary’s lifetime; or     b.   If the Beneficiary shall not have made
such designation, then to the Beneficiary’s estate.

Article 8
Claims Procedure

     
Section 8.1
  Claim. Any person claiming a benefit under the Plan, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Administrator who shall respond
in writing as soon as practicable, and in no event later than ninety (90) days
after the date of the written request.
 
   
Section 8.2
  Denial of Claim. If the claim or request is denied, the written notice of
denial shall be made within ninety (90) days of the date of receipt of such
claim or request by the Administrator and shall state:

  a.   The reason for denial, with specific reference to the Plan provision on
which the denial is based.     b.   A description of any additional material or
information required and an explanation of why it is necessary.

8



--------------------------------------------------------------------------------



 



  c.   An explanation of the Plan’s claim review procedure.

     
Section 8.3
  Review of Claim. Any person whose claim or request is denied or who has not
received a response within ninety (90) days may request review by notice given
in writing to the Administrator within (60) days of receiving a response or one
hundred fifty (150) days from the date the claim was received by the
Administrator. The claim or request shall be reviewed by the Administrator who
may, but shall not be required to, grant the claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.
 
   
Section 8.4
  Final Decision. The decision on review shall normally be made within sixty
(60) days after the Administrator’s receipt of a request for review. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be notified and the time limit shall be one hundred twenty (120)
days after the Administrator’s receipt of a request for review. The decision
shall be in writing and shall state the reasons and relevant Plan provision. All
decisions on review shall be final and bind all parties concerned.

Article 9
Amendment of Plan

     
Section 9.1
  Amendment of Plan. The Board may, at any time, amend the Plan in whole or in
part, provided, however, that no amendment shall be effective to decrease or
restrict any vested Plan Benefits accrued under the Plan.

Article 10
Miscellaneous

     
Section 10.1
  Benefits Unfunded. The benefits payable under the Plan shall be paid by the
Bank each year out of its general assets.
 
   
Section 10.2
  Unsecured General Creditor. Participants have the status of unsecured general
creditors of the Bank. The Bank’s obligation under the Plan shall be merely that
of an unfunded and unsecured promise of the Bank to make benefit payments in the
future.
 
   
Section 10.3
  Nonassignability. Neither a Participant nor any other person shall have any
right to alienate, commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in

9



--------------------------------------------------------------------------------



 



     
 
  advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights which are, expressly declared to be
unassignable and nontransferable. No part of the amounts payable shall, prior to
actual payment, be subject to seizure or separation for the payment of any other
person, nor be transferable by operation of law in the event of a Participant’s
or another person’s bankruptcy or insolvency.
 
   
Section 10.4
  Payment of Taxes. The Bank shall have the right to deduct from all benefits
paid hereunder any Federal, state or local taxes required to be withheld with
respect to such benefit payments.
 
   
Section 10.5
  Not a Contract of Employment. The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between the Bank and the
Participant, except as may otherwise be specifically provided herein. Moreover,
nothing in this Plan shall be deemed to give the Participant the right to be
retained in the service of the Bank or to interfere with the right of the Bank
to discipline or discharge the Participant at any time
 
   
Section 10.6
  Participant Cooperation. A Participant will cooperate with the Bank by
furnishing any and all information requested by the Bank in order to facilitate
the payment of benefits hereunder and such other action as may be requested by
the Bank.
 
   
Section 10.7
  Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
 
   
Section 10.8
  Caption. The captions of articles, sections, and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.
 
   
Section 10.9
  Governing Law. This agreement shall, except to the extent that Federal Laws
(including a law, rule or regulation of the OTS or Federal Deposit Insurance
Corporation (FDIC)) shall be deemed to apply, be governed by and construed and
enforced in accordance with the laws of Ohio.
 
   
Section 10.10
  Validity. In case any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

10



--------------------------------------------------------------------------------



 



     
Section 10.11
  Notice. All notices or other communications under this Plan shall be made in
writing and either hand delivered or sent by registered or certified mail to the
Administrator.
 
   
Section 10.12
  Successors, All obligations of the Company and the Bank, respectively, under
the Plan shall be binding on any successor to the Company and the Bank,
respectively, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company or the Bank.

IN WITNESS WHEREOF, and pursuant to resolution of the Board of Directors of the
undersigned, the Bank has caused this instrument to be executed by its duly
authorized officer this _______________ day of _________, 2006.

                  PVF CAPITAL CORPORATION   PARK VIEW FEDERAL SAVINGS BANK
 
               
By:
      By:        
 
               
 
  John R. Male
Chairman of the Board
of Directors       Gerald A. Fallon
Chairman of
Compensation Committee    
 
               
 
                PARK VIEW FEDERAL SAVINGS BANK            
 
               
By:
               
 
               
 
  John R. Male
Chairman of the Board
of Directors            
 
               
 
               

         
STATE OF OHIO
CUYAHOGA COUNTY
  )
)
)    
 
        Sworn to before my by the aforesaid John R. Male and Gerald A. Fallon
and subscribed in my presence this ______ day of ____________, 2006.
 
       
 
  ________________________
 
  NOTARY PUBLIC

11



--------------------------------------------------------------------------------



 



PARK VIEW FEDERAL SAVINGS BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
DISTRIBUTION ELECTION FORM
I, ____________, a Participant pursuant to the Park View Federal Savings Bank
Supplemental Executive Retirement Plan, hereby elect that, upon the occurrence
of normal retirement, disability, death, early retirement or change of control,
as described in Article 5, the amount of benefits payable, described in
Article 4, shall be distributed to me as follows:

      ___  Lump-sum payment within 30 days of event entitling me to such
distribution.         ___  Payment of Benefit annually as a straight life
annuity or converted to the Actuarial Equivalent joint and survivor annuity,
commencing 30 days after event entitling me to such distribution.

______________________________
[Participant Signature]
Date: __________________________


12



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION
I direct that all amounts payable at my death under the terms of the Park View
Federal Savings Bank Supplemental Executive Retirement be paid as provided
below. As used below “survive me” means “survive me by more than 30 days.” (Fill
in the blank(s) of only one of the following)

  1.   To _________, if such person survives me, otherwise in equal shares to my
children who survive me; but if any child of mine does not survive me and leaves
a child or children, then such child’s share equally to his or her children, who
survive me. At this time, my children are
___________________________________________________________________________
______________________________________________________________________________________________.
    2.   To my children who survive me in equal shares but if any child of mine
does not survive me and leaves a child or children, then such child’s share
equally to his or her children who survive me. At this time my children are
___________________
_____________________________________________________________________________________________.
    3.   To _________, trustee (or any successor trustee) of a trust agreement
of which I am the grantor dated _______________.     4.  
To:________________________________________________________________________________________________
       
___________________________________________________________________________________________________
       
___________________________________________________________________________________________________
       
___________________________________________________________________________________________________
        DATED this __________________ day of _______________.        
______________________________
                     (signature)

13